DETAILED ACTION
	Claim 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is being considered by the examiner.

Response to Arguments filed on 09/08/2021
The remarks of 09/08/2021 have been fully considered.  However, the rejection of Claims 1-3, 5-6, 9-13 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over SASSONE and further in view Mylavarapu is determined to be proper and is, therefore, maintained.
On page 1 of the remarks, applicant argues that” Sassone teaches an instruction cache. Applicant recites a data cache. These are not the same types of cache”. Applicant further argued that “The way prediction logic causes an enabling signal to be supplied only to the way predicted to contain the requested data. The remaining (N-1) of the cache ways do not receive the enabling signal." Again, this is describing which "way" to hit. This is not equivalent to the claimed prediction hint field. A populated prediction hint field for a cache line can contain alternate behavior if the cache line is hit. Mylavarapu fails to cure the deficiencies of Sassone”.
Regarding applicant first argument, The Applicant is reminded that the claims are given their broadest reasonable interpretation. The claim merely recite “A data cache comprising: a plurality of the N-way cache is a data cache. In one embodiment, the received address is a virtual address.”) 
	Regarding the second argument, Examiner would like to point to application specification recite ([0011], “The prediction hint field is configured to store a prediction hint which directs alternate behavior for a cache hit against the cache line. The prediction hint field is integrated with the tag field or is integrated with a way predictor field. The prediction hint can be a disable load data return if unknown Read-After-Write hazard, a speculative store bypass disable, or other alternate behavior.”; [0028], “perform an alternative behavior including for example, but not limited to, disabling a load data return if unknown Read-After-Write hazard or performing a speculative store bypass disable.”); In the office action Page 4, Examiner cited from (Mylavarapu) (Figure 1, Load/store Unit 110; Figure 3, way 
prediction logic 340; Tag match 210; [0006-0007], “logic block(s) is configured to detect whether a present instruction and a following instruction are register load instructions. The logic block(s) provides a disabling signal to the N-way cache for at least one clock cycle if the two instructions are detected to point to a same index line in which the requested data is stored. The logic block is further configured to provide a disabling signal to the N-way cache for at least one clock cycle if the first and second instructions point to the same cache way … further includes a prediction logic unit configured to predict the cache way pointed to by the first load instruction. In one embodiment, the N-way cache is a data cache.”, wherein the “a disabling signal to the N-way cache” is equivalent to the claimed “directs alternate behavior” and wherein the “prediction logic unit” is equivalent to the claimed “prediction hint set-associative data cache shown of FIG. 2a… to predict the way in cache 200 that may contain the required data and further to enable a data readout only from the predicted way.” wherein the “cache 200” is equivalent to the claimed “populated prediction hint field”) 

    PNG
    media_image1.png
    584
    846
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    689
    805
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-13 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over SASSONE (US PG. PUB. 2014/0181405 A1), hereinafter SASSONE, in view of Mylavarapu (US PG. Pub. 2010/0049953 A1), hereinafter Mylavarapu.

Regarding claim 1
Sassone discloses  
An apparatus comprising: 
(Figure 1, instruction cache 102; Figure 6, instruction cache 680; [Abstract]; [0071], “an instruction cache memory system that utilizes a multi-bit way prediction mask.”)
a plurality of cache lines, ([0052], “The multi-bit way prediction mask may be associated with an instruction cache including a data array having a plurality of cache lines…”) 
at least one cache line comprising: a data field; a tag field; and a prediction hint field, (Figure 6, Data array 682 (equivalent to the claimed “data field”), Tag array 684 (equivalent to the claimed “tag field”), Multi-bit way prediction mask (values) 688 (equivalent to the claimed “prediction hint field”); [0072], “the instruction cache 680 may include or correspond to the instruction cache 102 of FIG. 1. The instruction cache 680 may include a data array 682, a tag array 684, control logic 686, and a multi-bit way prediction mask 688.”)
the prediction hint field configured to store a prediction hint (Figure 11, match 1150; [0004-0006], “way prediction techniques have been used to predict (e.g., identify) a "next way" to be driven and thus a next cache line ( e.g., instruction(s )) to be executed. By predicting the "next way" (i.e., a location of the next instruction to be executed),… stores the last (previous) "next way" for each cache line (i.e., a single "next way"). Based on the single "next way", …stores a predicted "next way" in a branch target buffer ( e.g., a trace cache) to be used when a branch type instruction is identified. The stored predicted "next way" may have a high accuracy rate…”) 
Sassone failed to explicitly discloses  
which directs alternate behavior for a cache hit against a cache line with a populated prediction hint field.
 Mylavarapu teaches
which directs alternate behavior for a cache hit against a cache line with a populated prediction hint field. (Figure 1, Load/store Unit 110; Figure 3, way prediction logic 340; Tag match 210; [0006-0007], “logic block(s) is configured to detect whether a present instruction and a following instruction are register load instructions. The logic block(s) provides a disabling signal to the N-way cache for at least one clock cycle if the two instructions are detected to point to a same index line in which the requested data is stored. The logic block is further configured to provide a disabling signal to the N-way cache for at least one clock cycle if the first and second instructions point to the same cache way … further includes a prediction logic unit configured to predict the cache way pointed to by the first load instruction. In one embodiment, the N-way cache is a data cache.”, wherein the “a disabling signal to the N-way cache” is equivalent to the claimed “directs alternate behavior” and wherein the “prediction logic unit” is equivalent to the claimed “prediction hint field”); [0046-0047].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mylavarapu in the invention of Sassone, to implement directs alternate behavior for a cache hit against a cache line with a populated prediction hint field to reducing power consumption in a microprocessor. [Mylavarapu, paragraph 0002].

Claim 10 are substantially the same as claim 1 and are therefore rejected under the same rational and motivation as above. 

Regarding claim 2
SASSONE discloses 
wherein the prediction hint field is integrated with the tag field. (Figure 2, Tag array 280; Figure 3, Perform a tag look-up operation 308, Selectively set bits of a multi-bit way prediction mask value corresponding to the cache line, 310; Figure 6, Tag array 684, MULTI-BIT WAY PREDICTION MASK, 688, INSTRUCTION CACHE 680; [0007], “the multibit way prediction mask of a particular cache line may be stored in a tag array, a register corresponding to a cache line,…”, wherein the “multibit way prediction mask” is equivalent to the claimed “prediction hint field” and wherein the “tag array” is equivalent to the claimed “the tag field”)

Claim 11 are substantially the same as claim 2 and are therefore rejected under the same rational and motivation as above. 

Regarding claim 3
SASSONE discloses
a way predictor field, wherein the prediction hint field is integrated with the way predictor field. (Figure 2, control logic 150, prediction mask 152; Figure 6, control logic 686; [0118],  “…the instruction cache 102 of FIG. 1. The instruction cache 680 may include a data array 682, a tag array 684, control logic 686, and a multi-bit way prediction mask 688. The data array 682, the control logic 686, and the multi-bit way prediction mask 688 may correspond to the data array 110, the control logic 150, and the prediction mask 152 of FIG. 1… the control logic 686 may set a value of the multi-bit way prediction mask 688 that is applied to the data array 682 to enable a predicted way to be provided as an output of the data array 682.” wherein the “control logic” is equivalent to the claimed “a way predictor field” and wherein the “the multi-bit way prediction mask ” is equivalent to the claimed “prediction hint field”)  

Claim 13 are substantially the same as claim 3 and are therefore rejected under the same rational and motivation as above. 

Regarding claim 5
SASSONE disclose 
([0021], “The data array 110 may include a plurality of ways 120-124 that each include a corresponding line driver 140- 144. Each line driver 140-144 corresponds to a way (e.g., a column of the data array 110) that includes multiple cache lines (e.g., storage locations) of the data array 110.”)

Regarding claim 6 
SASSONE discloses 
 wherein the at least one cache line is a subset of the plurality of cache lines. ([0021], “The data array 110 may include a plurality of ways 120-124 that each include a corresponding line driver 140- 144. Each line driver 140-144 corresponds to a way (e.g., a column of the data array 110) that includes multiple cache lines (e.g., storage locations) of the data array 110.”; [0023])

Regarding claim 9
SASSONE discloses
certain cache lines have populated prediction hints. ([0007], “…Multi-bit way prediction mask values that are each associated with a corresponding cache location may be stored in any structure that has a one-to-one association with the cache lines of the instruction cache. For example, the multibit way prediction mask of a particular cache line may be stored in a tag array, a register corresponding to a cache line, or as part of ( e.g., at the end of) the most recently fetched cache line.”)

Regarding claim 12
SASSONE discloses
wherein certain cache lines have stored prediction hints  (Figure 11, match 1150; [0004-0006], “way prediction techniques have been used to predict (e.g., identify) a "next way" to be driven and thus a next cache line ( e.g., instruction(s )) to be executed. By predicting the "next way" (i.e., a location of the next instruction to be executed),… stores the last (previous) "next way" for each cache line (i.e., a single "next way"). Based on the single "next way", …stores a predicted "next way" in a branch target buffer ( e.g., a trace cache) to be used when a branch type instruction is identified. The stored predicted "next way" may have a high accuracy rate…”)

Claim 16 is substantially the same as claim 12 and are therefore rejected under the same rational and motivation as above. 

Regarding claim 17
Sassone discloses 
storing prediction hints in a prediction hint element for certain cache lines in one of a tag array or a way predictor of the data cache; (Figure 11, match 1150; [0004-0006], “way prediction techniques have been used to predict (e.g., identify) a "next way" to be driven and thus a next cache line ( e.g., instruction(s )) to be executed. By predicting the "next way" (i.e., a location of the next instruction to be executed),… stores the last (previous) "next way" for each cache line (i.e., a single "next way"). Based on the single "next way", …stores a predicted "next way" in a branch target buffer ( e.g., a trace cache) to be used when a branch type instruction is identified. The stored predicted "next way" may have a high accuracy rate…”) 
and performing alternate instruction behavior as defined by the prediction hint.
Sassone discloses “[0035], “Each driver 240a-d may enable data (e.g., one o in more instructions) stored a corresponding cache line 220a-d to be read (e.g., driven) from the data array 110 via a corresponding data line 230a-d. The data may be provided as an output of the data array 110.” But failed to explicitly disclose reading a prediction hint from the prediction hint element in the event of a 
 Mylavarapu teaches
reading a prediction hint from the prediction hint element in the event of a cache line hit against one of the certain cache lines; (Figure 5, received address bits 401, Address match 402, Enable Predicted Way 408, read data 414; [0051-0052], “The tag bits and index bits of the received address are compared 402 to a previous address. If a match is found, … If the Way Valid bit is detected as being valid, the predicted way associated with the Way Valid bit is used to enable the predicted way 408, After the predicted way is enabled 408, the access to the data cache is completed and the requested data is read…”, wherein the “enable the predict way ” is equivalent to the claimed “reading the prediction hint”; [0047], “Way prediction logic unit 340 is configured to predict the way in cache 200 that may contain the required data and further to enable a data readout only from the predicted way.”)
and performing alternate instruction behavior as defined by the prediction hint. (Figure 1, Load/store Unit 110; Figure 3, way prediction logic 340; Tag match 210; [0006-0007], “logic block(s) is configured to detect whether a present instruction and a following instruction are register load instructions. The logic block(s) provides a disabling signal to the N-way cache for at least one clock cycle if the two instructions are detected to point to a same index line in which the requested data is stored. The logic block is further configured to provide a disabling signal to the N-way cache for at least one clock cycle if the first and second instructions point to the same cache way … further includes a prediction logic unit configured to predict the cache way pointed to by the first load instruction. In one embodiment, the N-way cache is a data cache.”, wherein the “a disabling signal to the N-way cache” is equivalent to the claimed “directs alternate behavior” and wherein the “prediction logic unit” is equivalent to the claimed “prediction hint field”; [0046-00047]).
.

Claims 4, 7-8, 14-15, 18-19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over SASSONE in view of Mylavarapu and further in view of Chaudhry (US PG. Pub. 2007/0186053 A1), hereinafter Chaudhry.

Regarding claim 4
SASSONE in view of Mylavarapu fails to explicitly disclose wherein the data cache is a L1 data cache.
Chaudhry teaches 
wherein the data cache is a L1 data cache ([0022], “a load-marked cache line is evicted from the L1 cache (which is typically multi-way set associative) during the speculative-execution mode”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chaudhry in the invention of Sassone in view of Mylavarapu, to implement the data cache is a L1 data cache,  to improve computer system performance. [Chaudhry, paragraph 0003].

Regarding claim 7 
SASSONE discloses
wherein the prediction hint is a disable load data return ([0023], “…The prediction mask 152 may enable (or disable) a subset of line drivers of the data array 110, such as one or more of the drivers 140-144. When multiple bits of the prediction mask 152 are set, a corresponding number of the plurality of drivers 140-144 is enabled (or disabled). Each of the plurality of drivers 140-144 may be selectively enabled ( e.g., turned on or activated) or selectively disabled ( e.g., turned off or deactivated) by a particular bit of the prediction mask)
SASSONE in view of Mylavarapu failed to explicitly discloses 
if unknown Read-After-Write hazard. 
Chaudhry teaches
if unknown Read-After-Write hazard. ([0010], “…loads can overtake subsequent stores if there is no Read-After-Write (RAW) hazard.”; [0048], “if an unresolved data dependency arises during execution of an instruction, the system moves to execute-ahead mode 404. An unresolved data dependency can include: … a use of an operand that has not returned from a preceding full or partial read-after-write (RAW) from store buffer operation ;”; [0059-0061], “the system determines if any source operand for the instruction is "not ready" or is "not there" (step 504)… or a preceding full or partial read-after-write (RAW) from store buffer operation…if any source operand for the instruction is not ready or is not there, the system marks the NT bit of the destination register for the instruction (step 506) and defers the instruction by placing the instruction in the deferred queue 112… This prevents WAR hazards… if all source operands for the instruction are available, the system executes the instruction”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chaudhry in the invention of Sassone in view of Mylavarapu, to implement if unknown Read-After-Write hazard, to improve computer system performance. [Chaudhry, paragraph 0003].

Claims 14 and 18 are substantially the same as claim 7 and are therefore rejected under the same rational and motivation as above. 

Regarding claim 8 
SASSONE discloses
wherein the prediction hint ([0023], “…The prediction mask 152 may enable (or disable) a subset of line drivers of the data array 110, such as one or more of the drivers 140-144. When multiple bits of the prediction mask 152 are set, a corresponding number of the plurality of drivers 140-144 is enabled (or disabled). Each of the plurality of drivers 140-144 may be selectively enabled ( e.g., turned on or activated) or selectively disabled ( e.g., turned off or deactivated) by a particular bit of the prediction mask)
SASSONE in view of Mylavarapu failed to explicitly discloses 
is a speculative store bypass disable.
Chaudhry teaches
is a speculative store bypass disable. (Figure 5, 507, DECODED INSTRUCTION TO DETERMINE IF A TAG FROM AN ADDRESS OF THE SOURCE OPERAND MATCHES A TAG STORED IN A SELECTED CACHE LINE(S); [0010], “…loads can overtake subsequent stores if there is no Read-After-Write (RAW) hazard.”; [0048], “if an unresolved data dependency arises during execution of an instruction, the system moves to execute-ahead mode 404. An unresolved data dependency can include: … a use of an operand that has not returned from a preceding full or partial read-after-write (R	AW) from store buffer operation ;”; [0059-0061], “the system determines if any source operand for the instruction is "not ready" or is "not there" (step 504)… or a preceding full or partial read-after-write (RAW) from store buffer operation…if any source operand for the instruction is not ready or is not there, the system marks the NT bit of the destination register for the instruction (step 506) and defers the instruction by placing the instruction in the deferred queue 112… This prevents WAR hazards… if all source operands for the instruction are available, the system executes the instruction”, wherein the “defers the instruction” is equivalent to the claimed “bypass”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chaudhry in the invention of Sassone in view of Mylavarapu, to implement a speculative store bypass disable to improve computer system performance. [Chaudhry, paragraph 0003].

Claims 15 and 19 are substantially the same as claim 8 and are therefore rejected under the same rational and motivation as above. 

Regarding claim 20
Sassone in view of Mylavarapu discloses 
matching an issued instruction against a problematic instruction stored in the prediction hint element. (Figure 2A, tag match 210; [0055]; “when the target of the first load instruction is in cache, the Index bits 214 of the virtual address of the said load instruction select the corresponding cache index and the cache reads out the data from that cache index and stores the selected data in receive buffers 206. Tag match block 210 causes a way to be selected using way bits signaled by load/store unit and thereafter causes the requested data to be read out of receive buffers 206 through multiplexer 208. When the detector determines that the next instruction is a load instruction, the Index bits of the virtual address of this next load instruction are compared to the Index bits of the load instruction that caused the cache line to be read out and stored in receive buffers 206. If there is a match, detector 304 determines that it is not necessary to read out the cache line again because the data now being requested is already present in receive buffers 206.”; [0059], “When way prediction is operative and way prediction was successful, the data accessed by the first load instruction is resident in the receive buffer 206 associated with the predicted way. … the detector determines that the next instruction is a load instruction, the Tag and Index bits of the Virtual addresses of the two instructions are compared. If the bits match, bypass mode operation is entered.”)

Relevant Prior Art 
(US 20150293853 A1) From IDS (10/28/2021), [0098-0112] “data cache 114 according to an embodiment of the present invention. Data cache 114 is preferably a multi-way set associative cache… each tag ram entry stores tag line (TAG LINE) information 320. Tag line information 320 includes (but is not limited to) a parity (PARITY) value, a virtual hint or address (VHINT) tag value, a physical address (PADD) tag value, and a valid (V) value… each data ram entry stores data line (DATA LINE) information 322. Data line information 322 includes a parity (PARITY) value and a data (DATA) value…the lock value includes one bit for each way to indicate which ways, if any, are locked…includes a way prediction (PRED) value…when no match occurs between the virtual hint values and a virtual address, an alias way is returned. The alias way is an extra prediction about where the required data is physically available in data cache 114 (e.g., at an alias address) …").”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAKHR A ALDAYLAM/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139